Case 3:20-cv-00278-DJH-RSE Document 48 Filed 07/08/20 Page 1 of 2 PageID #: 671




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE

 MARYVILLE BAPTIST CHURCH, INC., )
 et al.,                                )
                                        )
                Plaintiffs,             )
                                        )
             v.                         )       Civil Action No. 3:20-cv-00278-DJH
                                        )       Electronically Filed
 ANDY BESHEAR, in his official capacity )
 as the Governor of the Commonwealth of )
 Kentucky,                              )
                                        )
                Defendant.              )



 AGREED ORDER OF EXTENSION AS TO DEFENDANT’S TIME TO FILE A REPLY
          IN SUPPORT OF THE AMENDED MOTION TO DISMISS

        Plaintiffs, Maryville Baptist Church, Inc. and Dr. Jack Roberts, and Defendant, Governor

 Andy Beshear, pursuant to Local Rule 7.1(b), hereby submit this Agreed Order extending the

 Governor’s deadline to file a Reply in support of his Amended Motion to Dismiss (Doc. 38) to

 July 13, 2020:

        IT IS HEREBY ORDERED that Defendant may file the Reply in support of the

 Amended Motion to Dismiss on or before July 13, 2020.

        SO  ORDERED this _____ day of _______, 2020.
         July 8, 2020




                                            _______________________________________
                                            Hon. David J. Hale, District Judge
Case 3:20-cv-00278-DJH-RSE Document 48 Filed 07/08/20 Page 2 of 2 PageID #: 672




 SEEN AND AGREED TO BY:

 Respectfully submitted,

 /s/ Taylor Payne
 La Tasha Buckner
 General Counsel
 S. Travis Mayo
 Chief Deputy General Counsel
 Taylor Payne
 Deputy General Counsel
 Laura Tipton
 Deputy General Counsel
 Marc Farris
 Deputy General Counsel
 Office of the Governor
 700 Capitol Avenue, Suite 106
 Frankfort, KY 40601
 (502) 564-2611
 LaTasha.Buckner@ky.gov
 travis.mayo@ky.gov
 taylor.payne@ky.gov
 laurac.tipton@ky.gov
 marc.farris@ky.gov

 Counsel for Governor Andy Beshear

 /s/ Horatio G. Mihet (w/ permission)
 Mathew D. Staver
 Horatio G. Mihet
 Roger K. Gannam
 Daniel J. Schmid
 LIBERTY COUNSEL
 P.O. Box 540774
 Orlando, FL 32854
 (407) 875-1776
 court@LC.org
 hmihet@LC.org
 rgannam@LC.org
 dschmid@LC.org

 Attorneys for Plaintiffs

                                  CERTIFICATE OF SERVICE

         I hereby certify that the foregoing Agreed Order of Extension was filed with the Clerk of
 this Court through the Court’s CM/ECF filing system causing all counsel of record to be served
 on this the 6th day of July, 2020.

                                              /s/Taylor Payne
                                              Taylor Payne
